     Case: 4:19-cv-00179-DMB-JMV Doc #: 47 Filed: 09/24/20 1 of 6 PageID #: 333


                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                             GREENVILLE DIVISION

JACQUELINE BENFORD                                                                PLAINTIFF

V.                                                              NO. 4:19-CV-179-DMB-JMV

MILWAUKEE ELECTRIC TOOL
CORPORATION, et al.                                                            DEFENDANTS


                                          ORDER

       Before the Court is the defendants’ amended motion to dismiss. Doc. #21.

                                             I
                                     Procedural History

       On December 12, 2019, Jacqueline Benford filed a complaint in the United States District

Court for the Northern District of Mississippi against Milwaukee Electric Tool Corporation,

“Senior Human Resource Manager Dale Russell,” “Supervisor William Jason Homes,” and “Cell

Manager Tim Jenkins.”     Doc. #1.    The complaint asserts various claims based on alleged

workplace discrimination. Id. at PageID ##7–9. On January 28, 2020, the defendants filed a

motion to dismiss all claims. Doc. #17. Three days later, the defendants filed an amended

motion to dismiss which “withdraw[s a] timing argument contained in the original Memorandum

in Support of Motion to Dismiss, which was included based on an inadvertent error in the

calculation of time.” Doc. #21 (record cite omitted). The amended motion to dismiss is fully

briefed. See Docs. #22, #24, #26.

       On August 5, 2020, this Court, noting that “Benford’s memorandum in response to the

amended motion to dismiss asserts factual allegations not included in Benford’s complaint,”

granted Benford leave to file a motion to amend her complaint. Doc. #36. Benford filed a

motion to amend on September 4, 2020. Doc. #45. After the defendants did not respond to the

motion within the time allowed, United States Magistrate Judge Jane M. Virden granted the motion
        Case: 4:19-cv-00179-DMB-JMV Doc #: 47 Filed: 09/24/20 2 of 6 PageID #: 334


to amend as unopposed. Benford filed an amended complaint the next day. Doc. #46.

                                                        II
                                                     Standard

           When evaluating a motion to dismiss for failure to state a claim, a court must accept “all

well-pleaded facts as true and view[] those facts in the light most favorable to the plaintiff.”

Cummings v. Premier Rehab Keller, P.L.L.C., 948 F.3d 673, 675 (5th Cir. 2020). “To survive a

motion to dismiss, a complaint must contain sufficient factual matter, accepted as true, to state a

claim to relief that is plausible on its face.” Id. (internal quotation marks omitted). Under this

standard, a court must demand “more than a sheer possibility that a defendant has acted unlawfully.

Where a complaint pleads facts that are merely consistent with a defendant’s liability, it stops short

of the line between possibility and plausibility of entitlement to relief.” Id. (internal quotation

marks omitted). In ruling on a motion to dismiss, “[t]he court’s review is limited to the complaint,

any documents attached to the complaint, and any documents attached to the motion to dismiss

that are central to the claim and referenced by the complaint.” Lone Star Fund V (U.S.), L.P. v.

Barclays Bank PLC, 594 F.3d 383, 387 (5th Cir. 2020).

                                                        III
                                                      Analysis

           Benford’s amended complaint, like her initial complaint, asserts three claims: (1) a Title

VII claim against Milwaukee Electric Tool for “race discrimination;” (2) 42 U.S.C. § 1981 claims

against all defendants for “intentional race discrimination;” and (3) a Title VII claim against

Milwaukee Electric Tool for a hostile work environment based on race. Doc. #46 at PageID

##329–31. Additionally, although not pled in specific counts, Benford appears to assert Title VII

claims for retaliation and retaliatory hostile work environment. Id. The defendants’ amended

motion to dismiss1 seeks dismissal of all claims on various grounds, including dismissal of the



1
    To the extent the original motion to dismiss was superseded by the amended motion to dismiss, the original motion
                                                            2
     Case: 4:19-cv-00179-DMB-JMV Doc #: 47 Filed: 09/24/20 3 of 6 PageID #: 335


hostile work environment claims for failure to exhaust.2 See Doc. #22 at 2.

         As a general rule, “[a]n amended complaint supersedes the original complaint and renders

it of no legal effect unless the amended complaint specifically refers to and adopts or incorporates

by reference the earlier pleading.”            King v. Dogan, 31 F.3d 344, 346 (5th Cir. 1994).

Accordingly, the filing of an amended complaint will ordinarily moot a pending motion to dismiss

unless the amended complaint “on its face” fails to address the alleged defects identified in the

motion to dismiss. See McIntyre v. City of Rochester, 228 F. Supp. 3d 241, 241–42 (W.D.N.Y.

2017) (finding motion to dismiss moot where “[a]t least on its face, the amended complaint appears

to address those alleged defects” identified by motion to dismiss); Polk v. Psychiatric Pro. Servs.,

Inc., No. 09–cv–799, 2010 WL 1908252, at *2 (S.D. Ohio Mar. 29, 2010) (“[W]hen a motion to

amend only addresses a discrete issue, it may not moot the underlying motion to dismiss.”).

However, when a motion to dismiss is filed before an amended complaint but the amended

complaint fails to cure the alleged defects, a court may consider the motion to dismiss with respect

to the amended complaint. See Dalfrey v. Boss Hoss Cycles, Inc., 456 F. App’x 329, 331 n.1 (5th

Cir. 2011).

         Here, with the exception of the exhaustion argument regarding the hostile work

environment claims, each of the arguments in the amended motion to dismiss are addressed, at

least facially, in Benford’s amended complaint. Accordingly, the amended motion to dismiss will

be denied to the extent it seeks dismissal on grounds other than exhaustion.

         Regarding the exhaustion argument, “[t]o bring a suit under Title VII … a complainant

must file a charge of discrimination with the EEOC to exhaust his administrative remedies.”




to dismiss will be denied as moot.
2
   The individual defendants also argue that the claims brought against them individually under Title VII should be
dismissed. Doc. #22 at 5–6. Because no such claims appear in either the original or amended complaint, this request
is properly denied as moot.
                                                        3
     Case: 4:19-cv-00179-DMB-JMV Doc #: 47 Filed: 09/24/20 4 of 6 PageID #: 336


Melgar v. T.B. Butler Publ’g Co., Inc., 931 F.3d 375, 378 (5th Cir. 2019). To determine whether

a claim has been presented to the EEOC so as to satisfy the exhaustion requirement, a court asks

not only what is included in “the scope of the administrative charge itself, but by the scope of the

EEOC investigation which can reasonably be expected to grow out of the charge of

discrimination.” Id. at 379. To this end, “the crucial element of a charge of discrimination is the

factual statement contained therein.” Id. Benford contends that while her EEOC charge did not

specifically include claims for hostile work environment, the conduct she complained of

“encompasses” such a claim. Doc. #24 at 7–8. That is not the case.

        A hostile work environment claim is not exhausted when an EEOC complaint charges

“only … discrete acts” and makes no mention of a hostile work environment. Gates v. Lyondell

Petrochemical Co., 227 F. App’x 409, 409 (5th Cir. 2007). While an EEOC complaint need not

allege a prima facie case of discrimination, Pacheco v. Mineta, 448 F.3d 783, 792 (5th Cir. 2006),

a court considering whether a hostile work environment claim was exhausted should be mindful

that the harassment complained of must be “sufficiently severe or pervasive to alter the conditions

of the victim’s employment and create an abusive working environment.” Walton-Lentz v.

Innophos, Inc., 476 F. App’x 566, 570 (5th Cir. 2012). Where a plaintiff’s EEOC charge alleges

no facts which would suggest the existence of such an environment, a hostile work environment

claim is not exhausted. Id.

        Benford filed a charge of employment discrimination with the Equal Employment

Opportunity Commission on February 1, 2019. Doc. #46 at PageID #328. The charge of

discrimination alleges continuing race discrimination and retaliation beginning on August

15,2018, and ending on February 1, 2019. Doc. #18-1.3 The document specifically provides:


3
  The charge of discrimination and the ensuing right to sue notice were attached to the memorandum accompanying
the original motion to dismiss, which was amended to remove an argument. See Doc. #18-1. The exhibits are,
however, cited in the amended memorandum. See Doc. #22 at 3. Under these circumstances, the Court will consider
the documents in deciding the amended motion to dismiss.
                                                      4
      Case: 4:19-cv-00179-DMB-JMV Doc #: 47 Filed: 09/24/20 5 of 6 PageID #: 337


        I have worked for the Respondent since August 2003 and most recently as a
        Machine Operator. On August 15, 2018, Tim Jenkins (White, Cell Manager)
        provided me a written warning and he did so 3 weeks after I complained of race
        discrimination. I had previously complained about my White co-workers sleeping
        on the job as well as the fact that I am not allowed to work overtime like Samantha
        Moore-Taylor (White, Machine Operator). In fact, I am only allowed to work at
        least 40 hours per week. Per company policy, a written warning is the second
        highest disciplinary action just prior to a final written warning. I believe I was
        subjected to different terms and conditions than my White peer because of my race
        (Black) and written up after I complained of race discrimination.

        I believe I was retaliated and discriminated against in violation of Title VII of the
        Civil Rights Act of 1964, as amended.

Id.

        Benford’s EEOC complaint alleges two discrete acts of race discrimination and

retaliation—denial of overtime and an allegedly wrongful writeup. There is simply nothing in the

document which would suggest that Benford was complaining of a hostile work environment.

Under these circumstances, the Court concludes that Benford’s hostile work environment claims

were not properly exhausted and, therefore, must be dismissed. See Guion v. Mabus, No. 4:11-

CV-159, 2012 WL 1340117, at *7 (E.D.N.C. Apr. 17, 2012) (“A hostile work environment claim,

as analytically distinct from a claim of disparate treatment, does not reasonably relate to the factual

predicate for Guion’s core allegation that he was denied overtime because he is black and/or

because he previously had filed employment discrimination complaints.”); Galloway v. Islands

Mech. Contractor, Inc., No. 2008-71, 2012 WL 3984891, at *14 (D.V.I. Sept. 11, 2012) (“While

Plaintiff’s allegations to the EEOC are sufficient to have put the EEOC on notice of discrete

disparate treatment discrimination claims regarding pay, promotion, overtime, and termination, a

hostile work environment claim is not fairly within the scope of the allegations.”) (internal

quotation marks omitted).

                                                IV
                                             Conclusion

        For the reasons above, the defendants’ initial motion to dismiss [17] is DENIED as moot.

                                                  5
    Case: 4:19-cv-00179-DMB-JMV Doc #: 47 Filed: 09/24/20 6 of 6 PageID #: 338


The amended motion to dismiss [21] is GRANTED in Part and DENIED as moot in Part. The

motion is GRANTED to the extent it seeks dismissal of Benford’s hostile work environment

claims on exhaustion grounds. The motion is DENIED as moot in all other respects.

       SO ORDERED, this 24th day of September, 2020.

                                                 /s/Debra M. Brown
                                                 UNITED STATES DISTRICT JUDGE




                                             6
